EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with James “Jim” Wood on 02/11/2021.

The application has been amended as follows: 
Claim 1:  
5th line, replace [arranged] with --defining a predetermined breaking point at a location--, after “a peel seam”
10th line, add --at the predetermined breaking point-- after “released”, but before “,”
11th line, replace [released peel seam] with --predetermined breaking point--
11th line, replace [flows] with --is directed--
12th line, replace [past the released peel seam] with --through the predetermined breaking point and--
Claim 6:
7th line, replace [arranged] with --defining a first predetermined breaking point at a location--
12th line, add --at the first predetermined breaking point-- after “released”, but before “,”
13th line, replace [released first peel seam] with --first predetermined breaking point--
13th line, replace [flows] with --is directed--
14th line, replace [past the first released peel seam] with --through the first predetermined breaking point and--
24th line starting with “a second peel seam”, replace [arranged] with --defining a second predetermined breaking point at a location--
Claim 7:
9th line starting with “a further peel seam”, replace [arranged] with --defining a further predetermined breaking point at a location--
Claim 8:
3rd to 4th line, add --at the predetermined breaking point-- after “the peel seam”, but before “,”
Claim 11:
7th line starting with “a first peel seam”, replace [arranged] with --defining a first predetermined breaking point at a location--
12th line, add -- at the first predetermined breaking point-- after “released”, but before “,”
13th line, replace [released first peel seam] with --first predetermined breaking point--
13th line, replace [flows] with --is directed--
14th line, replace [released peel seam] with --predetermined breaking point and--
24th line starting with “a second peel seam”, replace [arranged] with --defining a second predetermined breaking point at a location--
Claim 12:
3rd line, add --first-- between “the” and “peel”
3rd line, add --at the first predetermined breaking point-- after “seam”
Claim 13:
2nd line, add --at the predetermined breaking point-- after “seam”
Claim 14:
2nd line, add --at the first predetermined breaking point-- after “a first length”
6th line, add --at the second predetermined breaking point-- after “a second length”
Claim 15:
2nd line, add --at the first predetermined breaking point-- after “a first length”
6th line, add --at the second predetermined breaking point-- after “a second length”
Claim 17:
3rd line, replace [seaming] with --sealing--


DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Applicant cannot rely upon the certified copy of the foreign priority application to overcome this rejection because a translation of said application has not been made of record in accordance with 37 CFR 1.55. See MPEP §§ 215 and 216.

Allowable Subject Matter
Claims 1-19 are allowed.
The following is an examiner’s statement of reasons for allowance:  The instant invention of the current application is seen as being an improvement to previous film bag inventions that were produced by the applicant.  In Hortig et al. (fig. 3-4 respectively), the film bag contains a fluid and has a peel seam for discharging said fluid.  In Beyl et al. (fig. 1 respectively), film bags are sectioned off into sections that can be opened individually via different closure seams for discharging fluids within the sections.  The instant application (fig. 1 and 4 respectively) discloses film bag comprising a section for holding a fluid that is attached to tube for guiding fluids during discharge, wherein the compartments are separated from each other via a peel seam having a specific breaking point for releasing the fluid from the holding section into and out of the tube.  As stated above, the current application is seen as being an improvement within the field of technology of film bags and is therefore in condition for allowance.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYAN KILPATRICK whose telephone number is (571)270-5553.  The examiner can normally be reached on Mon. - Fri.; approx. 8 am - 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander can be reached on (571)272-1254.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/B. K./Examiner, Art Unit 1797                                                                                                                                                                                                        



/LYLE ALEXANDER/Supervisory Patent Examiner, Art Unit 1797